Citation Nr: 9916407	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chloracne as secondary 
to exposure to herbicides including Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Portland, Oregon.

In October 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates the veteran has 
no present disability as a result of herbicide exposure 
during active service.


CONCLUSION OF LAW

A chloracne disability was not incurred in or aggravated by 
active service; nor may service connection be presumed.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998).  

Certain disorders associated with herbicide agent exposure 
during service in Vietnam are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1998).  
Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda are included if manifest to a 
degree of 10 percent or more within a year of the last date 
on which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307.

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).

Factual Background

Service records show the veteran served as a medical 
specialist with duty in the Republic of Vietnam from October 
1967 to September 1968.  His DD Form 214 indicates 10 months 
and 20 days of foreign service, and training as a medical 
corpsman.

Service medical records include a September 1966 induction 
examination which found a normal clinical evaluation of the 
skin.  Clinical records dated in May 1967 noted multiple 
abrasions to the veteran's face and left hand.  An August 
1967 examination revealed rash under the left arm.  The 
veteran's August 1968 separation examination revealed a 
normal clinical evaluation of the skin.  The veteran denied 
skin diseases in his report of medical history.

In March 1981 the veteran submitted information regarding 
possible exposure to toxic chemicals.  He claimed exposure 
including as a result of ingestion and contact with sprayed 
vegetation and water.  He attributed medical disorders to 
this exposure including rashes.

VA general medical examination in July 1981 revealed scrotum 
lesions consistent with herpes genitalis.  The examiner noted 
old acne scars to the face and neck, and acneiform lesions to 
the back and chest.  A subsequent dermatology examination 
found mild superficial inflamed lesions to the back and 
shoulders, with minimal back scarring, and moderate to severe 
facial scarring.  The examiner noted the veteran reported a 
history of facial acne as a teenager with resolution in his 
early twenties and back involvement during service in 
Vietnam.

In correspondence dated in December 1989 the veteran claimed 
that he had chloracne scars which proved he had been exposed 
to AO.  He stated he was originally informed by VA examiners 
that chloracne scars on his forearms were positive evidence 
of exposure, but that the diagnosis was subsequently denied 
by the VA physician charged with certifying the disorder.  

In August 1990 the veteran submitted an AO questionnaire 
which reiterated his claim of exposure to toxic chemicals and 
attributed disorders including skin problems and a cancerous 
mole removed from his face.  

During a VA dermatology examination in September 1990 the 
veteran reported he drove a fork lift moving AO while in 
Vietnam.  The examiner noted pitted acne scars to the 
veteran's cheeks.  The diagnoses included probable chloracne, 
resolved.

VA correspondence dated in September 1990 from Dr. P., an 
environmental health physician at the VA hospital in Loma 
Linda, California, reported the veteran's dermatology clinic 
evaluation indicated he probably had chloracne, which was 
resolved.  It was noted that the disorder required no 
treatment at that time, and that the results of his 
examination and laboratory tests suggested he had no reason 
to be concerned about possible adverse health effects as a 
result of exposure to AO.

In a November 1990 statement in support of the claim, the 
veteran described how he had worked with 55 gallon drums 
which had previously held AO to help build a barricade around 
the hospital.  He claimed he developed chloracne on the face, 
arms and hands as a result of exposure while emptying the 
drums.  He also submitted photographs purportedly 
demonstrating active chloracne and a barricade built from AO 
drums.

In his October 1994 notice of disagreement the veteran 
submitted a copy of his high school graduation photograph 
which he claimed showed he had no facial scarring at that 
time.  He argued that his photograph taken during service in 
Vietnam showed active chloracne lesions, and that applying 
all reasonable doubt in his favor would establish service 
connection for this disorder.  

VA fee basis dermatology examination in February 1997 
included diagnoses of acneiform scarring to the face and 
subtle post-inflammatory hypopigmentation to the arms.  The 
veteran reported after he was exposed to AO his skin 
developed a rash with pustules and boils which oozed and 
crusted until after he left service.  He stated he 
experienced no problems or recurrences after service, and 
that his main complaint was the resultant scarring.  The 
examiner, Dr. T., noted multiple irregularities secondary to 
acneiform scarring to the face which were exactly the type of 
scarring to result from typical severe acne vulgaris.  

It was noted that this exact type of scarring secondary to 
chloracne had not been encountered in the examiner's 
experience, but that it was possible.  The examiner also 
stated that the veteran demonstrated no other evidence of 
chloracne, such as cysts or comedones in areas typical for 
that process, and that exposure by direct contact should not 
have caused persistent eruptions over more than a year 
without continued exposure.  The examiner stated that while 
the veteran's scarring was typical for acne vulgaris, facial 
scarring secondary to chloracne exposure could not absolutely 
be ruled out.  

In a July 1997 statement in support of the claim the veteran 
argued that the February 1997 examination had been cursory, 
and suggested that the examiner had been biased against him.  

In October 1997 the Board remanded the case to the RO for 
additional development including a dermatology examination.  
It was noted the claims file and a copy of the remand order 
must be "reviewed by the examiner pursuant to conduction and 
completion of the examination."

During a December 1998 fee basis dermatology examination by 
Dr. T., the veteran reported how he had been exposed to AO 
while building barricades at various times in Vietnam.  He 
stated he had minimal acne as a teenager.  Examination 
revealed significant pitted and depressed old scars, but no 
active acneiform lesions, cysts or comedones to the face, 
trunk or extremities.  The diagnosis was facial scarring 
consistent with old acneiform process.

The examiner noted the photograph of the veteran in Vietnam 
showed clear scarring, but no evidence of active lesions on 
the face or arms, and that it was most compelling that the 
scars looked much the same now as they did then.  It was also 
noted that although the veteran reported he did not 
experience much acne in his youth, a 1981 dermatology clinic 
report indicated a history of facial acne which resolved in 
his late teens.  The examiner stated it was more likely that 
the veteran's scars were a result of teenage acne, and that 
he had experienced no residual disability as a result of any 
dermatitis or acneiform eruptions due to AO exposure in 
service.

In an April 1999 statement in support of the claim, the 
veteran argued he had not been provided due process, in 
essence, because the post-remand examiner did not review his 
record prior to the examination.  He again suggested the 
examiner had been biased against him.  He reiterated his 
claim that the photographs of record showed active chloracne 
in service, and argued that the fact chloracne had been 
linked to AO exposure warranted entitlement to service 
connection.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  Although 
the veteran claims the December 1998 examination was not in 
compliance with the remand order, the Board finds the 
examiner was properly provided all required information and 
adequately reviewed the material prior to the completion of 
the examination.  Therefore, the Board is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist.

The Board also notes that the veteran was trained and served 
as a medical corpsman during active service, and that his 
medical opinions are considered competent.  See Pond v. West, 
12 Vet. App. 341 (1999).  The Court has held that a 
claimant's personal interest in his own case may affect the 
credibility of testimony but did not affect competency to 
testify.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (citing Dixie Ohio Express Co. v. Lowery, 115 F.2d 56, 
57 (5th Cir. 1940)).  

In this case, medical evidence in support of the claim 
includes the July 1990 dermatology examination report and the 
veteran's own medical opinion that he developed chloracne 
lesions as a result of exposure to AO.  

The Board notes that the July 1990 report does not indicate 
the veteran's claims file or medical records were reviewed in 
conjunction with the examination.  In addition, the diagnosis 
of "probable" chloracne is not definitive.  The Board also 
notes while the veteran received training as a medical 
corpsman during service, there is no evidence indicating that 
he has received any training in the field of dermatology.

In contrast, the medical evidence against the claim includes 
the February 1997 and December 1998 fee basis dermatology 
examination reports, which were based upon a thorough review 
of the record and examination of the veteran.  The examiner 
also examined photographs submitted by the veteran and found 
that they indicated facial scarring due to typical acne 
vulgaris, but no evidence of active chloracne lesions.  

The examiner indicated the opinions provided were also 
supported by the advanced nature of the facial scarring shown 
by the photograph of the veteran in service, and the 
September 1981 dermatology report of the veteran's history of 
acne as a teenager.  

Therefore, the Board finds the February 1997 and December 
1998 fee basis dermatology examination reports warrant 
greater evidentiary weight and are persuasive that the 
veteran experienced no residual disability as a result of AO 
exposure during active service.  Although the veteran claims 
the examiner was biased against him, the Board finds no 
evidence of misconduct.  In fact, the examination reports 
include a complete and thorough rationale for the opinions, 
and fairly note that it was not possible to rule out, 
absolutely, the etiological basis as claimed by the veteran.  
It was the examiner's expert opinion, however, that the 
veteran's scars were more likely due to acne unrelated to AO 
exposure.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for entitlement to service connection 
for chloracne as secondary to exposure to herbicides.


ORDER

Entitlement to service connection for chloracne as secondary 
to exposure to herbicides is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

